Citation Nr: 0028582	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  93-05 949	)	DATE
	)
	)

On appeal from a Decision Certified by the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for postgastrectomy syndrome.

2.  Entitlement to service connection for postgastrectomy 
syndrome as secondary to exposure to Agent Orange.

3.  Entitlement to the assignment of a higher disability 
evaluation for post traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling. 


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The case was previously before the Board in January 1995, at 
which time it was Remanded for development of the claim for 
PTSD and for a determination of whether claims of entitlement 
to service connection for hepatitis and postgastrectomy 
syndrome were well grounded.  The Board observes that the 
veteran withdrew his claim of entitlement to service 
connection for hepatitis; consequently, issues related to 
hepatitis are no longer before the Board.   


REMAND

When last before the Board in January 1995, the veteran was 
represented by the American Legion.  At a hearing before the 
RO in Waco, Texas in April 1999, he was represented by the 
Texas Veterans Commission; at a subsequent hearing at the 
Chicago, Illinois RO later that year in October 1999, he was 
represented by a member of the Veteran's Service Division.  
The person appearing with the veteran was identified by the 
hearing officer as the veteran's representative.  The Board 
additionally observes the claims file does not contain any 
power of attorney (POA).  A notation placed on the VA-Form 1-
8, Certification of Appeal in August 2000 ambiguously 
indicates that the veteran is not represented.  Under the 
circumstances, additional clarification is required.


To rectify to potential due process flaw, the case is 
REMANDED to the RO for the following:  

1.  The RO should contact the veteran and 
request that he clarify whether he wanted 
authorized representation in this matter.  
He is to be furnished the appropriate 
forms referable to representation.  

2.  If the veteran chooses have 
representation in the presentation of the 
current claims, and a power of attorney 
is executed by him, the RO should arrange 
to have the veteran's claims folder 
reviewed by his designated 
representative.  The RO should thereafter 
associate with the claims folder any 
written argument in support of the 
veteran's claims that was prepared by his 
representative.

3.  After completion of the foregoing, 
the claims folder is to be returned to 
the Board for final decision on his 
claims, if otherwise appropriate.  



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



